720 So. 2d 667 (1998)
STATE ex rel. Christian BOYD
v.
STATE of Louisiana.
No. 98-KH-0378.
Supreme Court of Louisiana.
October 9, 1998.
Rehearing Denied November 25, 1998.
PER CURIAM.[*]
Writ granted in part; otherwise denied. Because relator has shown a double jeopardy violation on the face of the record of the proceedings leading to his guilty plea, see State ex rel. Adams v. Butler, 558 So. 2d 552, 553 n. 1 (La.1990); cf. United States v. Broce, 488 U.S. 563, 575-76, 109 S. Ct. 757, 765, 102 L. Ed. 2d 927 (1989), his conviction and sentence for the less severely punishable (and less severely punished) offense of manslaughter is vacated. In all other respects the application is denied.
NOTES
[*]  JOHNSON, J., not on panel. See Rule IV, Part II, § 3.